DETAILED ACTION
This is a response to the Applicants' file on 3/18/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application:
1. A remote control device configured to be mounted over an installed light switch, the light switch having a switch actuator that extends through a faceplate of the light switch, the switch actuator operable to control whether power is delivered to an electrical load, the remote control device comprising: a control unit that comprises a rotating portion, the control unit further comprising a wireless communication circuit and a control circuit that is responsive to the rotating portion and communicatively coupled to the wireless communication circuit, the control circuit configured to cause the wireless communication circuit to transmit a control signal in response to an actuation of the rotating portion; and a mounting assembly to which the control unit is attachable, the mounting assembly configured to releasably retain the control unit when the control unit is attached thereto, 
the mounting assembly comprising: a base that is configured to be mounted over the switch actuator, the base having an elongated slot that extends therethrough, the slot configured to receive a portion of the switch actuator; and 
a bar that extends across the slot, the bar operably coupled to the base such that the bar is translatable toward an end of the slot, wherein the bar defines a first edge that faces the end of the slot, the first edge configured to engage a first side of the switch actuator as the bar is translated toward the end of the slot such that an opposed second side of the switch actuator 1s biased against the end of the slot, thereby securing the mounting assembly in a mounted position relative to the switch actuator.








2. The remote control device of claim 1, wherein a lower surface of the base is biased against an outer surface of the faceplate such that the switch actuator is maintained in a first position in which power is delivered to the electrical load.








3. The remote control device of claim 2, wherein the bar contacts the first side of the switch actuator at a first location that is spaced a first distance from the outer surface of the faceplate, and wherein the second side of the switch actuator contacts an end of the slot at a second location that is spaced a second distance from the outer surface of the faceplate that is shorter than the first distance, such that the switch actuator is actively biased toward the first position.

4. The remote control device of claim 2, wherein the base is configured such that the end of the slot slides along the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.

5. The remote control device of claim 2, wherein the base defines a second edge at the end of the slot, the second edge configured to bite into the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.
6. The remote control device of claim 1, wherein the mounting assembly further comprises a screw that operably connects the bar to the base, wherein driving the screw causes the bar to travel toward the end of the slot.

7. The remote control device of claim 6, wherein the base is configured to support the screw such that an axis of rotation of the screw is angularly offset relative to the outer surface of the faceplate.

8. The remote control device of claim 1, wherein the first edge is configured to bite into the first side of the switch actuator as the bar is translated toward the end of the slot.



9. The remote control device of claim 1, wherein the first edge is beveled inward from opposed ends of the bar, such that the first edge may cause the mounting assembly to laterally self-center on the switch actuator.

10. The remote control device of claim 1, wherein the control signal causes an adjustment of an amount of power delivered to the electrical load.

11. The remote control device of claim 1, wherein the control unit further comprises an attachment portion, and wherein the rotating portion is configured to rotate relative to the attachment portion.













































12. A mounting assembly that is configured to be mounted over an installed light switch, the light switch having a switch actuator that extends through a faceplate of the light switch, the switch actuator operable to control whether power is delivered to an electrical load, the mounting assembly further configured such that a control unit that controls an electrical load is attachable to the mounting assembly, the mounting assembly comprising: a base that is configured to be mounted over the switch actuator, the base having an elongated slot that extends therethrough, the slot configured to receive a portion of the switch actuator; and a bar that extends across the slot, the bar operably coupled to the base such that the bar is translatable toward an end of the slot, wherein the bar defines a first edge that faces the end of the slot, the first edge configured to engage a first side of the switch actuator as the bar is translated toward the end of the slot such that an opposed second side of the switch actuator is biased against the end of the slot, thereby securing the mounting assembly in a mounted position relative to the switch actuator.
13. The mounting assembly of claim 12, wherein a lower surface of the base is biased against an outer surface of the faceplate such that the switch actuator is maintained in a first position in which power is delivered to the electrical load.

14. The mounting assembly of claim 13, wherein the bar contacts the first side of the switch actuator at a first location that is spaced a first distance from the outer surface of the faceplate, and wherein the second side of the switch actuator contacts an end of the slot at a second location that is spaced a second distance from the outer surface of the faceplate that is shorter than the first distance, such that the switch actuator is actively biased toward the first position.
15. The mounting assembly of claim 13, wherein the base is configured such that the end of the slot slides along the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.

16. The mounting assembly of claim 13, wherein the base defines a second edge at the end of the slot, the second edge configured to bite into the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.

17. The mounting assembly of claim 12, wherein the mounting assembly further comprises a screw that operably connects the bar to the base, wherein driving the screw causes the bar to travel toward the end of the slot.

18. The mounting assembly of claim 17, wherein the base is configured to support the screw such that an axis of rotation of the screw is angularly offset relative to the outer surface of the faceplate.

19. The mounting assembly of claim 12, wherein the bar defines a first edge that faces the end of the slot, the first edge configured to bite into the first side of the switch actuator as the bar is translated toward the end of the slot.

20. The mounting assembly of claim 12, wherein the first edge is beveled inward from opposed ends of the bar, such that the first edge may cause the mounting assembly to laterally self-center on the switch actuator.

Patent No:10,721811
1. (Original) A remote control device configured to be mounted over an installed light switch, the light switch having a switch actuator that extends through a faceplate of the light switch, the switch actuator operable to control whether power is delivered to an electrical load, the remote control device comprising: a control unit that comprises an attachment portion and a rotating portion that is configured to rotate relative to the attachment portion; a mounting assembly to which the control unit is attachable, the mounting assembly configured to releasably retain the control unit when the control unit is attached thereto, 





the mounting assembly comprising: a base that is configured to be mounted over the switch actuator, the base having an elongated slot that extends therethrough, the slot configured to receive a portion of the switch actuator; and an engagement mechanism that is operable to contact a first side of the switch actuator such that an opposed second side of the switch actuator is biased against a corresponding end of the slot, thereby securing the base in a mounted position relative to the switch actuator and causing a lower surface of the base to be biased against an outer surface of the faceplate such that the switch actuator is maintained in a first position in which power is delivered to the electrical load; 
a wireless communication circuit; and a control circuit that is communicatively coupled to the rotating portion and the wireless communication circuit, the control circuit configured to cause the wireless communication circuit to transmit a control signal in response to an actuation of the rotating portion.
2. (Currently Amended) The remote control device of claim 1, wherein the engagement mechanism contacts the first side of the switch actuator at a first location that is spaced a first distance from the outer surface of the faceplate, and wherein the second side of the switch actuator contacts [[an]] the end of the slot at a second location that is spaced a second distance from the outer surface of the faceplate that is shorter than the first distance, such that the switch actuator is actively biased toward the first position.

3. (Original) The remote control device of claim 2, wherein the engagement mechanism comprises a bar that extends across the slot, the bar supported by the base such that the bar is translatable toward the end of the slot.







4, (Original) The remote control device of claim 3, wherein the bar defines an edge that faces the end of the slot, the edge configured to bite into the first side of the switch actuator as the bar is translated toward the end of the slot.

5. (Original) The remote control device of claim 4, wherein the mounting assembly further comprises a screw that operably connects the bar to the base, wherein driving the screw causes the bar to travel toward the end of the slot.

6. (Original) The remote control device of claim 5, wherein the base is configured to support the screw such that an axis of rotation of the screw is angularly offset relative to the outer surface of the faceplate.

7. (Original) The remote control device of claim 4, wherein the base is configured such that the end of the slot slides along the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.

8. (Original) The remote control device of claim 4, wherein the base defines a second edge at the end of the slot, the second edge configured to bite into the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.

9. (Original) The remote control device of claim 4, wherein the edge is beveled inward from opposed ends of the bar, such that the edge may cause the mounting assembly to laterally self-center on the switch actuator.

10. (Original) The remote control device of claim 1, wherein the control signal causes an adjustment of an amount of power delivered to the electrical load.
11.  (Currently Amended) A mounting assembly that is configured to be mounted over an installed light switch, the light switch having a switch actuator that extends through a faceplate of the light switch, the switch actuator operable to control whether power is delivered to an electrical load, the mounting assembly further configured such that a control unit that controls an amount of power delivered to [[an]] the electrical load is attachable to the mounting assembly, the mounting assembly comprising:
a base that is configured to be mounted over the switch actuator, the base having an elongated slot that extends therethrough, the slot configured to receive a portion of the switch actuator; and an engagement mechanism that is operable to contact a first side of the switch actuator such that an opposed second side of the switch actuator is biased against a corresponding end of the slot, thereby securing the base in a mounted position relative to the switch actuator and causing a lower surface of the base to be biased against an outer surface of the faceplate such that the switch actuator is maintained in a first position in which power is delivered to the electrical load.

12. (Currently Amended) The mounting assembly of claim 11, wherein the engagement mechanism contacts the first side of the switch actuator at a first location that is spaced a first distance from the outer surface of the faceplate, and wherein the second side of the switch actuator contacts the end of the slot at a second location that is spaced a second distance from the outer surface of the faceplate that is shorter than the first distance, such that the switch actuator is actively biased toward the first position.
13. (Original) The mounting assembly of claim 12, wherein the engagement mechanism comprises a bar that extends across the slot, the bar supported by the base such that the bar is translatable toward the end of the slot.

14. (Original) The mounting assembly of claim 13, wherein the bar defines an edge that faces the end of the slot, the edge configured to bite into the first side of the switch actuator as the bar is translated toward the end of the slot.





15. (Original) The mounting assembly of claim 14, wherein the mounting assembly further comprises a screw that operably connects the bar to the base, wherein driving the screw causes the bar to travel toward the end of the slot.

16. (Original) The mounting assembly of claim 15, wherein the base is configured to support the screw such that an axis of rotation of the screw is angularly offset relative to the outer surface of the faceplate.
17. (Original) The mounting assembly of claim 14, wherein the base is configured such that the end of the slot slides along the second side of the switch actuator as the bar makes contact with the first side of the switch actuator.

18. (Original) The mounting assembly of claim 14, wherein the base defines a second edge at the end of the slot, the second edge configured to bite into the second side of the switch actuator as the bar makes contact with the first side of the switch actuator. 
19, (Original) The mounting assembly of claim 14, wherein the edge is beveled inward from opposed ends of the bar, such that the edge may cause the mounting assembly to laterally self-center on the switch actuator.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,721811. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:
All limitations of independent claims 1 and 12 of instant application are similar all limitations of claim 1 of Patent application above. The limitations of claims 1 and 12 of the instant application are broader or similar to compare with the limitation of claim 1 of the Patent application above.
Claims 2-11, 13-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,721811, since they are dependent to claims 1 and 12 of instant application.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844